DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 13 of U.S. Patent No. 10,879,845. Although the claims at issue are not identical, they are not patentably distinct from each other because:
the limitations of Claim 1 of the present application are recited in its entirety in each of Claims 1-4 of U.S. Patent No. 10,879,845, such that Claim 1 of the present application is broader in scope than each of Claims 1-4 of U.S. Patent No. 10,879,845;
the limitations of Claim 2 of the present application are recited in its entirety in Claim 1 of U.S. Patent No. 10,879,845, such that Claim 2 of the present application is broader in scope than Claim 1 of U.S. Patent No. 10,879,845;
the limitations of Claim 5 of the present application are recited in its entirety in each of Claims 5-7 of U.S. Patent No. 10,879,845, such that Claim 5 of the present application is broader in scope than each of Claims 5-7 of U.S. Patent No. 10,879,845;
the limitations of Claim 6 of the present application are recited in its entirety in Claim 5 of U.S. Patent No. 10,879,845, such that Claim 6 of the present application is broader in scope than Claim 5 of U.S. Patent No. 10,879,845;
the limitations of Claim 7 of the present application are recited in its entirety in Claim 7 of U.S. Patent No. 10,879,845, such that Claim 7 of the present application is broader in scope than Claim 7 of U.S. Patent No. 10,879,845;
the limitations of Claim 8 of the present application are recited in its entirety in each of Claims 9 and 13 of U.S. Patent No. 10,879,845, such that Claim 8 of the present application is broader in scope than each of Claims 9 and 13 of U.S. Patent No. 10,879,845; and
the limitations of Claim 9 of the present application are recited in its entirety in Claim 9 of U.S. Patent No. 10,879,845, such that Claim 9 of the present application is broader in scope than Claim 9 of U.S. Patent No. 10,879,845.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Floch et al. (US 2017/0078083 A1), as cited in the IDS 11/20/2020.
Regarding Claim 1, Floch et al. teaches in Figure 4 a phase coherent numerically controlled oscillator (NCO) circuit, comprising: 
a base frequency NCO (Carrier NCO 203) comprising: 
a base frequency control input (input received from 202); and 
a base phase output (output from 203 to 210); 
a phase seeding circuit (210) coupled to the base frequency NCO (Carrier NCO 203), and comprising: 
a base phase input coupled to the base phase output (where the input of 210 is coupled to the output of 203); and 
a seed phase output (output of 210); 
a scaled frequency NCO (SubCarrier NCO 206 or Code NCO 209) coupled to the phase seeding circuit (210, through 211, 201, and 208; 210 through 211, 207, 205, respectively), and comprising: 

an oscillator phase output (output of SubCarrier NCO 206; output of Code NCO 209).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floch et al. (US 2017/0078083 A1), as applied to claim 1 above and as cited in the IDS 11/20/2020, and further in view of Zhodzishsky et al. (US 2011/0260916 A1), as cited in the IDS 11/20/2020.
Regarding Claim 2, Floch et al. teaches all the limitations of the present invention, but does not explicitly teach the NCO circuit further comprising a sine/cosine 
Zhodzishsky et al. teaches in Figure 2 a sine/cosine generator (element 7) comprising: 
a phase input coupled to the oscillator phase output (element 7 receives signal phi NCO from element 6; and 
a sine sample output (sin(phi NCO) signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the output teachings of Zhodzishsky et al. with the NCO output of Floch for the purpose of forming reference signals.  Zhodzishsky et al., [0064].
  
Regarding Claim 3, Floch et al. teaches all the limitations of the present invention, but does not explicitly disclose the NCO circuit further comprising a frequency control selector comprising: a frequency selection input; and a frequency control output coupled to a frequency control input of the scaled frequency NCO.  
Zhodzishsky et al. teaches in Figure 2
a frequency control selector (circuit which generates fsampl) comprising: 
a frequency selection input (the high clock frequency that is selected; see also [0058]; and
a frequency control output coupled to a frequency control input of the scaled frequency NCO (where signal fsampl is used to control elements 6 and 7; see [0062] and [0064]).

Regarding Claim 4, Floch et al. further teaches wherein the phase seeding circuit further comprises a phase multiplier (210) comprising:
a base phase input coupled to the base phase output (input from Carrier NCO 203); and
a scaled phase output (output of 210, which is scaled in part by s(t)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frequency sampling control teachings of Zhodzishsky et al. with the NCO of Floch for the purpose of generating “a phase code”.  Zhodzishsky et al., [0062].

Regarding Claim 8, Floch et al. teaches in Figure 4 a phase coherent numerically controlled oscillator (NCO) circuit, comprising: 
a base frequency NCO configured to generate base phase values based on a base frequency control word (using Carrier NCO 203);
a phase seeding circuit (210) coupled to the base frequency NCO (Carrier NCO 203), and configured to generate a seed value based on the base phase values (from Carrier NCO 203) and a scale factor value (output of 210, which is scaled in part by s(t));
a scaled frequency NCO (SubCarrier NCO 206 or Code NCO 209) coupled to the phase seeding circuit (210, through 211, 201, and 208; 210 through 211, 207, 205, respectively), and configured to generate oscillator phase values (output of SubCarrier 
but does not explicitly teach a sine/cosine generator coupled to the scaled frequency NCO, and configured to generate oscillator output samples based on the oscillator phase values.
Zhodzishsky et al. teaches in Figure 2 a sine/cosine generator (element 7) coupled to the scaled frequency NCO (receives signal phi NCO from element 6), and configured to generate oscillator output samples based on the oscillator phase values (sin(phi NCO) signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the output teachings of Zhodzishsky et al. with the NCO output of Floch for the purpose of forming reference signals.  Zhodzishsky et al., [0064].
  
Regarding Claim 9, Floch et al. and Zhodzishsky et al., as a whole, teach all the limitations of the present invention, but does not explicitly disclose a frequency control selector configured to route one of a plurality of frequency control words to the scaled frequency NCO based on a frequency selection value provided to the phase coherent NCO circuit.
Zhodzishsky et al. teaches in Figure 2 a frequency control selector (circuit which generates fsampl) configured to route one of a plurality of frequency control words to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frequency sampling control teachings of Zhodzishsky et al. with the NCO of Floch for the purpose of generating “a phase code”.  Zhodzishsky et al., [0062].

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelt (US 7,109,808 B1), as cited in the IDS 11/20/2020; in view of Rey et al. (US 2014/0364132 A1), as cited in the IDS 11/20/2020; and in further view of Floch et al. (US 2017/0078083 A1), as cited in the IDS 11/20/2020.
Regarding Claim 5, Pelt teaches in Figure 1 a radio frequency (RF) sampling transceiver, comprising:
a digital-to-analog circuit (DAC109) and an analog mixer circuit (Analog Mixer 111); and a phase coherent numerically controlled oscillator (NCO) circuit coupled to the digital mixer circuit (NCO 103), 
but does not explicitly disclose 
a digital mixer circuit; and
the phase coherent numerically controlled oscillator comprising: a base frequency NCO comprising: a base frequency control input; and a base phase output; a phase seeding circuit coupled to the base frequency NCO, and comprising: a base phase input coupled to the base phase output; and a seed phase output; a scaled 
Rey et al. teaches In [0039] a digital mixer circuit is equivalent to a DAC and an analog mixer connected in series.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the equivalent digital mixer circuit teachings of Rey et al. with the DAC 109 and Analog Mixer 111 of Pelt for the purpose of enabling one of ordinary skill in the art to select any of these known equivalent circuits to function as the digital mixer circuit.
The combination of Pelt and Rey et al., as a whole, does not explicitly disclose the phase coherent numerically controlled oscillator comprising: a base frequency NCO comprising: a base frequency control input; and a base phase output; a phase seeding circuit coupled to the base frequency NCO, and comprising: a base phase input coupled to the base phase output; and a seed phase output; a scaled frequency NCO coupled to the phase seeding circuit, and comprising: a seed phase input coupled to the seed phase output; and an oscillator phase output.
Floch et al. teaches in Figure 4 a phase coherent numerically controlled oscillator (NCO) circuit, comprising:
a base frequency NCO (Carrier NCO 203) comprising: a base frequency control input (input received from 202); and a base phase output (output from 203 to 210);
a phase seeding circuit (210) coupled to the base frequency NCO (Carrier NCO 203), and comprising:

a seed phase output (output of 210);
a scaled frequency NCO (SubCarrier NCO 206 or Code NCO 209) coupled to the phase seeding circuit (210, through 211,201 and 208; 210 through 211,207, 205, respectively), and comprising:
a seed phase input coupled to the seed phase output (input of SubCarrier NCO 206 is coupled to output of 210, through 211,201 and 208; input of Code NCO 209 is coupled to output of 210 through 211,207, 205); and
an oscillator phase output (output of SubCarrier NCO 206; output of Code NCO 209).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Floch et al. in place of the NCO 103 of Pelt and Rey et al., as a whole, for the purpose of “fully exploiting the subcarrier accuracy and allowing for reliable, fast and robust detection and correction of false locks to side peaks.” Floch et al., [0012],

Regarding Claim 7, Pelt, Rey et al., and Floch et al., as a whole, teach all the limitations of the present invention, wherein Floch et al. further teaches wherein the phase seeding circuit further comprises a phase multiplier (210) comprising:
a base phase input coupled to the base phase output (input from Carrier NCO 203); and
a scaled phase output (output of 210, which is scaled in part by s(t)).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelt (US 7,109,808 B1), Rey et al. (US 2014/0364132 A1), and Floch et al. (US 2017/0078083 A1), as a whole and as applied to claim 5 above, and further in view of Zhodzishsky et al. (US 2011/0260916 A1); wherein each reference is cited in the IDS 11/20/2020. 
Regarding Claim 6, Pelt, Rey et al. and Floch et al., as a whole, teach all the limitations of the present invention, but does not explicitly teach the phase coherent NCO circuit further comprising a sine/cosine generator comprising: a phase input coupled to the oscillator phase output; and a sine sample output.
Zhodzishsky et al. teaches in Figure 2 a sine/cosine generator (element 7) comprising: 
a phase input coupled to the oscillator phase output (element 7 receives signal phi NCO from element 6; and 
a sine sample output (sin(phi NCO) signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the output teachings of Zhodzishsky et al. with the NCO output of Pelt, Rey, and Floch, as a whole, for the purpose of forming reference signals.  Zhodzishsky et al., [0064].

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/Examiner, Art Unit 2849